® PG&E Corporation Investor Meetings November 30, 2010 - December 1, 2010 Kent Harvey Chief Financial Officer, PG&E Corporation Exhibit 99 2 Cautionary Language Regarding Forward-Looking Statements This presentation contains forward-looking statements regarding the anticipated outcome and timing of various regulatory proceedings involving Pacific Gas and Electric Company (“Utility”), estimated losses and future insurance recoveries associated with the natural gas explosion and fire that occurred in a residential area of San Bruno, California on September 9, 2010 (“San Bruno Accident”), and forecasts of equity and debt financing for 2011. These statements are based on various assumptions and management’s current knowledge of relevant facts.Actual results could differ materially based on various factors, including: –the outcome of pending and future regulatory or legislative proceedings or investigations, including the investigations by the National Transportation Safety Board (“NTSB”) and the California Public Utilities Commission (“CPUC”) into the cause of the San Bruno Accidentand the safety of the Utility’s natural gas transmission pipelines in its northern and central California service territory, the CPUC’s investigation into the natural gas explosion and fire that occurred on December 24, 2008 in a residential home in Rancho Cordova, California, and whether the Utility is required to pay penalties, fines, or incur costs to comply with regulatory or legislative mandates that it is unable to recover through rates or insurance; –the extent to which PG&E Corporation or the Utility incurs costs in connection with third-party claims or litigation, including those arising from the San Bruno Accident, that are not recoverable through insurance, rates, or from other third parties; –the ability of PG&E Corporation, the Utility, and counterparties to access capital markets and other sources of credit in a timely manner on acceptable terms; and –other factors and risks discussed in PG&E Corporation and the Utility’s 2009 Annual Report on Form 10-K and other reports filed with the Securities and Exchange Commission. 3 Regulatory UpdatesPage 4 2011 Financing NeedsPage 9 San Bruno UpdatePage 10 AppendixPage 12 Table of Contents 4 2011 General Rate Case Sets revenue requirements for Gas and Electric Distribution and Electric Generation businesses for 2011 - 2013 No opposition to settlement between PG&E and nearly all active parties, subject to CPUC approval 2011 Settlement revenue requirement: $6.0B $ in millions Settlement Revenue Requirement Increase Costs Moved to Separate Balancing Account Recovery Costs Subject to Recovery in Other Proceedings Costs Subject to Litigation in the GRC Subtotal Including Costs Subject to Litigation or Separate Recovery Average annual capital expenditures: $2.2 - $2.3B Attrition revenues: $180M and $185M for 2012 and 2013 Final decision expected Q1 2011 5 2011 Gas Transmission and Storage Rate Case Sets revenue requirements, rates, terms and conditions for PG&E’s Gas Transmission and Storage services for 2011 - 2014 PG&E and all but one of the active parties are seeking approval of a settlement agreement Settlement revenue requirement: $514M for 2011 $52M increase over 2010 $174M average annual capital expenditures Attrition revenues: $27M, $24M, and $17M for 2012, 2013 and 2014 CPUC added a new phase to the case to address pipeline safety measures and emergency response procedures to ensure the safety and reliability of the GT&S system Final decision expected by Q1 2011 New safety phase timing is TBD 6 Request to acquire, own, and operate the 189 - 246MW Manzana wind project in the Tehachapi region of Southern California Request: $900M capital at 246MW capacity Manzana Wind Project would be designed, developed, and constructed by Iberdrola Renewables, Inc. •PG&E proposes to make progress payments throughout construction and take full ownership at completion •Final size of the project would depend upon permitting requirements, land rights acquisition and turbine supply Awaiting proposed decision Manzana Wind Project 7 Sets revenue requirements for PG&E’s Electric Transmission business in 2011 Revenue Requirement Request: $1.026B Capital Expenditures: $810M If approved, revenues would provide for additional transmission capacity and increased maintenance and replacement work on substations to improve overall reliability of our system TO13 final decision expected by Q3 2011 FERC TO13 Filing RequestSettlement TO 10$760.5M$718M TO 11$845.0M$776M TO 12$946.0M$875M- Approved on 7/27/10 8 PG&E received incentive payments in 2008 & 2009 totaling $75 million (pre-tax) for savings achieved in the 2006-2008 program cycle Three proposed decisions have been issued for the final incentive payment for 2006-2008 program savings ALJ Pulsifer Proposed Decision (PD) - $0 million award Commissioner Peevey Alternate PD - $29 million award Commissioner Bohn Alternate PD - $40 million award Final decision expected by end of 2010 Energy Efficiency Incentives 9 Capital Structure: 52% Equity and 48% Debt Internal Equity Sources 401(k) and DRIP Programs ~$200 million each year External Equity Equity Dribble Program initiated November 2010 Up to $400 million through 2011 2011 Utility Debt Financing Forecasted need in excess of $1 billion (including debt maturities of $500 million) 2011 Financing Needs 10 San Bruno Update NTSB released preliminary report in October Final report expected in about a year, with possible interim reports Completed aerial resurvey of all 6,700 miles of transmission mains A full on-the-ground leak survey will be completed by year end Proposed Pipeline 2020 initiative Explore industry modernization, improve pipeline management practices, and enhance coordination with public agencies Complying with CPUC requests for information Gas leak calls, possible valve automation, actual vs. authorized spending 11 San Bruno Financial Impact Range of Estimates: $220 - $400 million for third-party claims $100 - $150 million for direct costs Pre-tax charge to GAAP income in Q3 2010 of $238 million includes $220 million accrual for third-party claims Expect insurance will cover most third-party claims ® Appendix 13 Key Regulatory Proceedings
